The Honorable James T. Jordan State Representative P.O. Box 518 Monticello, AR 71655
Dear Representative Jordan:
This is in response to your request for an opinion on the following question:
  Whether the City of Monticello, Arkansas, being a city of the first class with a planning commission, a population in excess of 8,000 and not located alongside a navigable stream, may enforce a zoning ordinance outside of its city limits, and if so, to what geographic limits?
Please note that I have enclosed a copy of Attorney General Opinion 91-340, previously issued by this office, which addresses the zoning authority of cities over lands lying outside the corporate limits. It was concluded therein that cities other than those with populations of 8,000 or more and situated on navigable streams have the authority to plan, but not zone, outside the city limits. See Op. Att'y Gen. 91-340 at 5. The basis for this conclusion is fully set forth in the Opinion. Because the City of Monticello is not located on a navigable stream, it is my opinion the city cannot exercise zoning authority outside the city limits.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General